Exhibit NewsRelease TransCanada 2009 Fourth Quarter Teleconference and Webcast Advisory CALGARY, Alberta – January 22, 2010 – TransCanada Corporation (TSX, NYSE: TRP) (TransCanada) will hold a teleconference and webcast on Tuesday, February 23, 2010 to discuss its 2009 fourth quarter financial results. The release of TransCanada’s financial results will align with the filing of 2009 Annual Report to Shareholders, which contains the Consolidated Financial Statements and accompanying notes for the year ended December 31, 2009, as well as the related Management’s Discussion and Analysis (MD&A). Hal Kvisle, TransCanada president and chief executive officer and Greg Lohnes, executive vice-president and chief financial officer, along with other members of the TransCanada executive leadership team, will discuss financial results and developments, including progress on the company’s $22 billion capital program.
